Case 2:20-cv-11540-DPH-PTM ECF No. 15, PageID.132 Filed 11/20/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
DARIUS RUSH,

      Petitioner,              Case No. 2:20-CV-11540
                               HONORABLE DENISE PAGE HOOD
v.

O’BELL WINN,

     Respondent.
_________________________________/

OPINION AND ORDER GRANTING THE MOTION TO STRIKE (ECF No.
14) THE MOTION TO HOLD IN ABEYANCE THE PETITION FOR A WRIT
     OF HABEAS CORPUS (ECF No. 12) AND DENYING WITHOUT
 PREJUDICE THE MOTION FOR AN EVIDENTIARY HEARING (ECF No.
                            13).

      Darius Rush, (“Petitioner”), confined at the Saginaw Correctional

Facility in Freeland, Michigan, filed a pro se petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, challenging his conviction for first-

degree home invasion, conspiracy to commit first-degree home invasion,

and receiving and concealing stolen property less than $ 200.00. Petitioner

filed a motion hold the petition in abeyance to permit him to return to the state

courts to present additional claims that have not been exhausted with the

state courts and that are not included in his habeas petition. Petitioner also

filed a motion for an evidentiary hearing.




                                       1
Case 2:20-cv-11540-DPH-PTM ECF No. 15, PageID.133 Filed 11/20/20 Page 2 of 2




     Petitioner has now filed a motion to strike (ECF No. 14) the motion to

hold the petition in abeyance (ECF No. 12). The motion to strike (ECF No.

14) is granted. The Court will not hold the petition in abeyance (ECF No.12).

     The motion for an evidentiary hearing (ECF No. 13) is denied without

prejudice. Petitioner’s request for an evidentiary hearing is premature

because this Court has yet to receive the answer and the Rule 5 materials

from respondent. Once the Court receives the answer and the Rule 5

materials from respondent, the Court will be in a better position to determine

whether an evidentiary hearing is warranted.

                                  ORDER

     IT IS HEREBY ORDERED that the motion to strike the motion to hold

the petition in abeyance (ECF No. 14) is GRANTED and the motion to stay

(ECF No. 12) is WITHDRAWN by Petitioner.

     It is further ORDERED that the motion for an evidentiary hearing (ECF

No. 13) is DENIED WITHOUT PREJUDICE.

                                   s/Denise Page Hood
                                   Denise Page Hood
                                   Chief Judge, United States District Court
Dated: November 20, 2020




                                      2
